Citation Nr: 1722855	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  10-48 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1992.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In April 2013, the Veteran testified during a Board hearing in Louisville, Kentucky, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The Veteran's claim was filed as a claim to reopen his claim for service connection for an acquired psychiatric disability.  The Board reopened the claim in an April 2014 decision, but denied the claim for service connection.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which in May 2015 granted a joint motion for partial remand (JMPR).  In July 2015, the Board remanded the Veteran's appeal in compliance with the JMPR with instruction to provide notice of the broadening of the claim and to provide a VA examination.  Appropriate notice was provided in an October 2015 letter, and the Veteran underwent a VA examination in October 2015.  In June 2016, the Board again remanded for an additional VA examination.  The Veteran underwent another VA examination in June 2016 with opinions clarified in addenda dated November 2016 and February 2017.  The Board is therefore satisfied that the instructions in its remands of July 2015 and June 2016 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

An acquired psychiatric disability is not related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, claimed as PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated February 2010, March 2010, and October 2015.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided VA mental health examinations in April 2010, October 2010, January 2013, October 2015, and June 2016.  The Board finds that these examinations and their associated reports, taken together, were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims service connection for an acquired psychiatric disability, specifically PTSD.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as psychosis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository:  an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to a veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f).  Lay evidence may establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2). 

No compensation shall be paid if a disability is the result of a veteran's own willful misconduct, including the abuse of alcohol.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97.  The law precludes compensation for primary alcohol abuse disabilities, and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Alcohol abuse is defined as the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any symptoms of or treatment for any mental health disability.  At his July 1991 demobilization evaluation, he explicitly denied nightmares, trouble sleeping, or recurring thoughts about his experiences in the Persian Gulf.  In an accompanying report of medical history, he denied having ever experienced frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.

At a September 1994 VA general medical examination the Veteran was diagnosed with depression.

At a July 1997 compensation and pension evaluation the Veteran without any detailed discussion was diagnosed with chronic and severe PTSD, alcohol abuse, and depression.

VA treatment records reflect that beginning in August 1997 the Veteran began intermittent treatment for alcohol dependence.   At an August 1999 psychosocial evaluation, he reported serious psychological and emotional problems, including suicidal ideation.  The interviewing nurse opined that the information provided concerning psychiatric problems was significantly distorted by misrepresentation.  He was diagnosed only with alcohol dependence.  In April 2001 he again sought treatment reporting suicidal ideation.  He was diagnosed with alcohol abuse and alcohol-induced mood disorder.  He remained sober for a three-month period before seeking additional treatment in August 2001.

In his prior June 2004 claim, the Veteran stated he had PTSD due to the death and carnage witnessed in Kuwait and Iraq while in service.

VA treatment records indicate that in October 2004 the Veteran reported feeling depressed, not sleeping well, weight loss, and decreased energy.  He reported irritability, specifically getting upset about the situation in Iraq when watching the news.  This irritability was magnified when drinking.  He was diagnosed with alcohol dependence and substance-induced mood disorder.  In January 2010 he reported irritability, anger, startle response, and hypervigilance.  After a screening, he was diagnosed with depression and PTSD and referred for mental health treatment.  After a February 2010 mental health evaluation, his psychologist diagnosed alcohol dependence, anxiety disorder, and depressive disorder, with rule-out diagnoses of alcohol-induced mood disorder and PTSD.  The psychologist noted that while the Veteran reported clinically significant distress related to symptoms of anxiety and depression with some reported symptoms consistent with those of PTSD, his self-disclosed pattern of alcohol use prevent ruling out of substance-induced effects on mood and functioning.  The psychologist recommended further assessment of symptoms and functioning following stabilization of alcohol use.  In March 2010 he began a substance abuse treatment program, PTSD group sessions, and anger management group sessions.  The Veteran continued his substance abuse treatment, addressing alcohol dependence and anxiety disorder, throughout the appeal period.

In a March 2010 statement, the Veteran's wife reported that she had seen a significant change in him over the past few years.  He increasingly avoided crowds could not go shopping at the mall without getting frustrated, nervous, and wanting to leave.  He would ask to sit with his back to the wall when dining out.  She reported that he gets upset and frustrated easily.

In another March 2010 statement, the Veteran reported a stressor which occurred in March 1991.  Specifically, he reported his company was on the "highway of death" between Kuwait and Iraq, seeing many burnt and disfigured corpses.  In April 2010, VA confirmed the occurrence this stressor as reported by the Veteran.

The Veteran underwent a VA examination in April 2010.  The examiner found that the Veteran did not meet the criteria for a PTSD diagnosis.  Specifically, the examiner found that while the Veteran's reported stressor occurred, it did not meet the stressor criterion because he denied that at the time it occurred he reacted with intense fear, a feeling of helplessness, or a feeling of horror.  He was instead diagnosed with alcohol dependence, anxiety disorder, and depressive disorder.  The examiner opined that it was less likely than not that anxiety and depression were caused by or related to service.  This opinion was based on the rationale that response bias issues and recent active alcohol dependence precluded any inferences as to the possibility that anxiety or depression were caused by or related to military service, though it appears they are most likely secondary to substance abuse. 

Private treatment records reflect that in July 2010 the Veteran reported mood swings and depression.  He was diagnosed with PTSD and obsessive compulsive disorder.  

The Veteran underwent another VA examination in October 2010.  He reported irritability, anger issues, crowd avoidance, isolation, and an inability to enjoy leisure activities.  He did not meet the diagnostic criteria for PTSD and was diagnosed with alcohol dependence in early full remission and with anxiety disorder.  The examiner noted that some symptoms reported by the Veteran appeared to be intentionally exaggerated to some degree, particularly in regard to the reported impact of his symptoms on his socialization and marital problems.  This was in part based on the results of testing at the prior April 2010 examination, which the examiner explained showed an invalid profile due to a likely over-reporting of his symptoms and functional impairment.  The examiner explained that while the Veteran may experience some symptoms of anxiety that do interfere in these areas of his life, it is likely not to the extent that he is reporting.  Furthermore, the examiner believed that current symptoms were more likely based on underreported abuse of alcohol, based on the Veteran's history and apparent lack of credibility.  Based on this rationale, the examiner opined that it seems clear that any social or occupational impairment is less likely than not caused by or related to his reported military stressors. 

Private treatment records reflect that in November 2010 the Veteran began outpatient psychotherapy.  He reported that he had been experiencing symptoms of PTSD since serving in Kuwait in 1991.  In treatment through December 2013, he continued to report anxiety, as well as alcohol withdrawal symptoms.  He reported insomnia, nightmares, irritability, and avoidance of crowds, and he described his "highway of death" stressor.  In a November 2012 letter, his private treating psychologist explained how he met the criteria for a PTSD diagnosis.

The Veteran underwent another VA examination in January 2013.  He was diagnosed with alcohol dependence.  His symptoms did not meet the criteria for a diagnosis of PTSD.  The examiner explained that though the Veteran witnessed several dead bodies while stationed in Iraq, his response did not involve intense fear, helplessness, or horror at the time of these incidents.  The examiner noted several inconsistencies in the Veteran's self-report during his clinical interview, and his performance on objective measures of psychosocial functioning was characterized by significant over-reporting of symptoms.  Because of the unreliability of the Veteran's responses, the examiner found that no conclusions could be reached regarding his anxiety symptoms with any degree of certainty.

In a February 2013 statement, the Veteran's representative reported that the Veteran requested a new examination based on his belief that the January 2013 examiner was rude and did not conduct a proper examination.

At his April 2013 hearing, the Veteran reported avoidance of crowds and always being on guard.  He stated that his symptoms began about six months after separation from service.  He stated that he was first diagnosed with PTSD in June 2006.  Prior to that time, he stated his doctors had treated him for anger, anxiety, and depression related to military service.  He again reported that the January 2013 examiner was rude and unprofessional.

As discussed above, VA treatment records reflect ongoing treatment for an anxiety disorder.  For the most part, there is no discussion in the records of the Veteran's service or any service-related etiology for his disability.  In October 2014, however, he reported that he began drinking after returning home from Desert Storm, and that he saw a lot of bodies while serving on the "highway of death."   His psychiatrist diagnosed PTSD and depression.  Later in the month, he was seen by a clinical psychologist who diagnosed unspecified anxiety disorder.  The psychologist noted that the Veteran did not mention the highway of death at this session, though he did describe having to point a gun at a man in front of his young daughter.  He reported both incidents at a December 2014 PTSD intake assessment conducted by the same psychologist.  The Veteran's symptoms as reported met the criteria for a PTSD diagnosis, except for Criterion H, as the psychologist was unsure whether symptoms could be attributed to his alcohol dependence.  The psychologist explained that the Veteran exhibited inconsistencies in reporting his symptoms and his alcohol abuse timeline and had a noted history of over-reporting symptoms and impairment.  He was diagnosed with unspecified trauma and stressor disorder and continued therapy throughout 2015.  In August 2015 he was again diagnosed with PTSD.  He continued therapy for PTSD symptoms and sobriety assistance.

The Veteran underwent a VA examination in October 2015, specifically for non-PTSD acquired psychiatric disorders.  The examiner concluded that a diagnosis was impossible because the Veteran was not a reliable source of information.  Specifically, the examiner explained that the Veteran took a Minnesota Multiphasic Personality Inventory 2 (MMPI-2) test with significant elevations on the validity scales.  As such, while the presence of exaggerated or over-reported MMPI-2 does not rule out the possibility that there is a mental disorder or personality disorder present, it does preclude assignation of a current diagnosis.  

In a December 2015 statement, the Veteran reported that he was diagnosed with PTSD in 1997.

The Veteran underwent another VA examination in June 2016.  The examiner diagnosed an alcohol use disorder in sustained remission and no other psychiatric disabilities.  Once again, objective testing results indicated over-reporting of symptoms and functional impairment, and as a result the examiner found the symptom profile to be invalid.  Significant elevations of validity scales were noted.  In a November 2016 addendum, the examiner explained that it was impossible to reconcile any past mental health diagnoses given the Veteran's persistent pattern of over-reported symptoms and functional impairments and his history of alcohol dependence that has convoluted past diagnoses.  No further statement of etiology was possible without resorting to speculation.  In a second addendum dated February 2017, the June 2016 VA examiner specified that the September 1994 VA examination was unreliable because subsequent treatment records reflect that the Veteran reported that he had begun heavy drinking by this time, and because the examination was medical, not mental health specific, and did not indicate that objective testing was used to reach its diagnoses.  The examiner thus opined that any depression exhibited by the Veteran at the September 1994 VA examination was caused by his alcohol abuse.  Similarly, any diagnosis in the April 2010 examination was invalid because at the time the Veteran was only one month sober.  The criteria of both DSM-IV and DSM-5 indicate that no other mental health diagnosis is possible when there is an active substance use disorder, and extant research requires an abstinence period of no less than 6 months to accurately establish a diagnosis.  The examiner again stated that due the Veteran's substance use history and his extensive pattern of over-reporting symptoms and functional impairment, there can be no valid mental health diagnosis apart from his alcohol use disorder.

In an April 2017 statement, the Veteran stated that although he abused alcohol, he drank in an attempt to self-medicate and forget his stressors.  The Veteran also submitted a copy of the December 2014 brief that his attorney presented in conjunction with the proceedings that resulted with the JMPR.  As the Board has since obtained the development directed by the JMPR, all the arguments raised in the brief have been addressed and any deficiencies identified are now cured. 

As an initial matter, the Board notes that the May 2015 JMPR instructed the Board to provide notice and a VA examination to broaden the Veteran's claim to all acquired psychiatric disabilities, not just PTSD.  The appropriate notice was provided by letter in October 2015.  Furthermore, while the VA examinations since that time have been completed on the forms intended for PTSD examinations, the extensive opinions provided by the examiner have made clear that all psychiatric disabilities were considered.  The Veteran's lack of a psychiatric diagnosis is based on the unreliability of his reporting, not the criteria for potential diagnoses.  For these reasons, the Board finds that the VA examinations have satisfactorily complied with the instructions in the Board's prior remands to implement the JMPR.

The Board finds that the evidence weighs against a finding that any acquired psychiatric disorder suffered by the Veteran is related to service.  Specifically, the Board notes that all objective psychological testing in the record indicates that the Veteran has exaggerated or over-reported his symptoms.  Both the psychologist who conducted the January 2013 VA examination and the psychologist who conducted the October 2015 and June 2016 VA examinations independently found that the Veteran's own reports of his psychiatric disabilities are not reliable.  This conclusion is echoed by the Veteran's treating VA clinical psychologist in December 2014.  The Board likewise assigns no credibility to the Veteran's statements reporting both an in-service onset and in-service incidents causing his psychiatric diagnoses.  The Board recognizes that JSRRC has confirmed the occurrence of the "highway of death" stressor.  Nevertheless, the occurrence of a stressor alone does not establish that it caused PTSD or any other acquired psychiatric disability.  The Board notes that the Veteran's VA treating psychologist did not diagnose PTSD in December 2014.  Moreover, the reason for this lack of diagnosis was because of concern that the Veteran's symptoms were not the result of an in-service stressor but instead were the result of alcohol dependence.  Like the abovementioned VA examiners, the treating psychologist did not find the Veteran's reports of his condition to be reliable.  As such, to the extent that the Veteran's treating psychiatrists have diagnosed an acquired psychiatric disorder related to service, the Board finds that these diagnoses are only as credible as the reports from the Veteran on which they are based.  For these reasons, the Board finds that the evidence weighs against a finding that any acquired psychiatric disorder suffered by the Veteran is related to service, and service connection must therefore be denied.


ORDER

Service connection for an acquired psychiatric disability, claimed as PTSD, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


